Citation Nr: 1036612	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-37 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from an April 
2005 rating determination by the above Regional Office (RO).  In 
August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

Since service connection was established, the Veteran's PTSD 
symptoms have been productive of occupational and social 
impairment with reduced reliability and productivity, and more 
nearly approximate the degree of occupational and social 
impairment contemplated by a 50 percent schedular rating, and no 
higher.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a 50 percent disability rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

The VCAA applies in the instant case.  However, as noted 
previously, the Veteran indicated in his December 2006 
substantive appeal that a 50 percent disability rating would 
satisfy his increased rating claim on appeal.  Where a veteran 
indicates that a certain percent rating would satisfy his appeal 
for a higher rating, and that disability rating is granted, the 
pending appeal is abrogated.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the decision below, granting a 50 percent 
disability rating, constitutes a full grant of the benefits 
sought in the present appeal, any deviation in the execution of 
the VCAA requirements by the RO constituted harmless error, and 
does not prohibit consideration of this matter on the merits.  


Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Factual Background and Analysis

Turning to the evidence of record, in an April 2005 rating 
action, service connection was granted for PTSD and a 30 percent 
disability rating was assigned under DC 9411.  The Veteran 
appealed the initial evaluation assigned and argued in his 
December 2006 substantive appeal that a 50 percent rating for 
PTSD was warranted.  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411 (2009).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA and private treatment notes and 
examination reports. 

Following a VA psychiatric examination in November 2004, the 
examiner rendered an Axis I diagnosis of chronic PTSD.  He 
reported the Veteran's psychiatric symptoms included nightmares, 
hypervigilance, avoidance of combat memories, social isolation, 
anger outbursts, irritability, a lack of interpersonal 
relationships, and recurrent recollections of Vietnam events.  He 
had been employed for the past 25-30 years as a bus driver.  In 
terms of his relationship with others, the Veteran described his 
marital relationship has good, but noted that he and his wife 
argued a lot.  He indicated little communication with his adult 
children and did not attend social functions.  

On examination the Veteran's appearance was normal and his 
hygiene and behavior were both appropriate.  His mood was quite 
saddened and his affect blunted.  His was able to communicate 
effectively and his speech was normal.  There were no panic 
attacks, gross delusions, hallucinations, illusions, or 
obsessional rituals noted.  His thinking processes and memory 
were both intact and there was no impairment of judgment or 
abstract thinking.  There was no present suicidal or homicidal 
thinking.  A Global Assessment of Functioning (GAF) score was not 
assigned.  

The remaining evidentiary record includes VA outpatient treatment 
records primarily comprised of records of counseling sessions; 
medications prescribed; and a record of behavior observed by 
medical staff between 2005 and 2008.  Early medical evidence in 
2005, shows that while the Veteran reported depression, mood 
changes, and isolative behavior, he was consistently well-
groomed, alert, fully oriented, and his speech was always normal.  
His thoughts were always organized, coherent, and goal directed.  
There was no evidence of gross cognitive impairment or any 
suicidal or homicidal ideations, and the Veteran interacted and 
related appropriately with all of his healthcare providers and 
examiners.  These records also show the was started on 
medications in April 2005 with some improvement in mood and 
irritability.  

During a PTSD consultation in November 2005, the examiner noted 
that while the Veteran had good pre-morbid functioning, he had 
used avoidance and denial, by way of alcohol use for many years, 
as well as suppression of emotion to cope with overwhelming 
anger, sorrow, and lack of control over memory and emotion.  The 
examiner also noted that socially the Veteran had good 
functioning despite irritability and anger.  Although he had a 
tendency towards increased isolation, the Veteran continued to 
interact with family and work.  The GAF score was 60, with the 
highest score in the last year of 65.

VA clinical findings in January and April 2006, are not 
materially different and show the Veteran reported decreased 
irritability, which he attributed to better sleep, but also that 
he was internalizing the irritability more leading to stomach 
upset.  He had ongoing avoidance, hyperarousal and intrusive 
memories as before without change, but had some limited improved 
interest as he was fishing and interacting more.  The Veteran's 
primary complaint was ongoing irritability and anger.  He had 
been verbally aggressive with bus passengers and felt like being 
physically aggressive, but had refrained from actual physical 
outbursts.  There was no suicidal or homicidal ideation.  The 
Veteran was well groomed, cooperative, and had good eye contact.  
He was alert and well-oriented with no evidence of psychomotor 
agitation.  His speech was normal, but he became tearful when 
speaking about his trauma and survivor guilt.  His mood was 
blunted and affect congruent with decreased range and intensity, 
but no lability.  His thought content was coherent, logical, and 
goal-directed, with no loose association or flight of ideas.  The 
GAF score was 60, with highest score in the last year of 65.

VA outpatient records beginning in October 2006, show that while 
the Veteran related no significant changes in functioning, 
symptoms or stressors, there was an assessment that his PTSD was 
chronic and severe.  The GAF score at that time was 55.

During a follow-up appointment in June 2007, the Veteran 
complained of some worsening of his symptoms.  He mistakenly 
lowered his medication dose, which apparently caused an increase 
in his irritability.  He lost his temper with his daughter and 
pushed her.  He also reported losing track of time when driving 
his bus.  The clinical assessment was chronic PTSD with a GAF 
score of 51.  At an individual psychotherapy session in July 
2007, the Veteran's critical issues were family relationships, 
marital strain, interpersonal relationships, work problems, 
depressed mood, anger management difficulty, and irritability.  
The Veteran discussed his desire to do something recreational 
with his wife, but felt almost incapable of enjoying it.  The 
clinical assessment was chronic PTSD with a GAF score of 50.  

More recent records dated in October 2007, note the Veteran 
reported that lately he had been arguing more with his wife and 
under a lot of stress with his visiting parents.  In addition, 
the therapy process was making him think more about his traumatic 
events.  He had also become more withdrawn and irritable.  A 
change in medications was discussed, but the Veteran wanted to 
wait and see if there were any improvement since his parents had 
returned home.  On examination he was neatly groomed with normal 
activity and speech.  His mood was euthymic and mildly irritable 
with a normal range and intensity of affect.  He was not 
psychotic and not suicidal or homicidal.  An entry dated in 
January 2008, showed the Veteran's continued problem with anger 
management.  GAF scores in 2007 and 2008 range from 50 to 59.

A private psychiatric evaluation report dated in August 2010 
shows the Veteran's primary problems were mood, irritability, and 
explosive anger, which at times required that he be restrained to 
avoid physical contact.  The Veteran reported that his anger and 
irritability affected his home life in that he was emotionally 
and physically distant.  His sleep was frequently interrupted by 
nightmares and hallucinations.  He reported feelings of apathy 
and anhedonia.  The Veteran remained socially isolated and 
withdrawn in that he had no friends and had difficulty relating 
to his own family.  Mental status examination revealed he was in 
good general condition.  He was alert and oriented to self, time 
and place.  He was cooperative and established good eye contact 
and had normal speech.  However his mood was depressed and 
anxious and his affect was congruent and slightly labile with 
noticeable irritability.  His thought process was goal-directed 
without loose associates or flight of ideas.  He had no suicidal 
or homicidal ideation and no delusions or hallucinations.  His 
judgment and insight were both good.  Attention, concentration, 
memory and psychomotor activity were all normal.  A GAF score was 
not given.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 50 percent disability rating for PTSD.  Although he 
experiences symptoms from both the 30 and 50 percent rating 
criteria, the descriptions of his symptoms, during his 2004 VA 
examination and subsequent VA outpatient evaluations, reasonably 
show that his PTSD results in occupational and social impairment 
with reduced reliability and productivity.  The clinical findings 
of record describe experiences, thoughts, and emotions due to the 
Veteran's PTSD that interfere in his daily functioning and 
relationships with others.  Specifically, explosive anger, 
irritability, and social isolation significantly affect the 
Veteran's ability to establish and maintain effective work and 
social relationships.  

Thus in evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximate moderate to 
severe social and occupational impairment, or a 50 percent 
disability rating, but no higher.  While the evidence suggests 
that the Veteran has been able to control his symptoms to a large 
degree over the years, the Board does not discount the effect of 
his anger, irritability, and social isolation on his daily life.  
The fact that he has shown some improvement in dealing with his 
symptoms with medication does not diminish the degree of his 
psychiatric impairment.  

Although the record demonstrates a somewhat varying degree of 
severity of PTSD, other symptoms required for a higher 70 
evaluation are neither complained of nor observed by medical 
health care providers, including obessional rituals, illogical, 
obscure, or irrelevant speech, or impaired impulse control.  The 
medical evidence largely demonstrates that the Veteran presented 
with appropriate affect.  There is no evidence of psychotic 
symptoms or cognitive deficits.  In general he was well groomed 
and able to take care of himself physically.  The evidence also 
does not show spatial disorientation - the substantial weight of 
the evidence shows that he was alert and oriented in all spheres.  
While his ability to maintain social contacts is diminished, it 
is not productive of the complete inability to establish or 
maintain effective relationships.  Such findings are consistent 
with the rating criteria required for a 50 percent evaluation, 
and do not approximate the criteria required for assignment of a 
70 percent or higher evaluation.  

The Board also finds that the evidence does not demonstrate total 
social and  industrial impairment for a 100 percent rating under 
the applicable rating criteria. For a 100 percent rating, the 
criteria specifically require a showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name, 
and none of these criteria are shown.

In reaching this determination, the Board notes that various 
medical personnel, who have examined the Veteran on an outpatient 
basis for treatment purposes or have evaluated him to assess the 
nature, extent and severity of his service-connected PTSD, have 
estimated GAF scores between 65 and 50.  The majority of the 
scores denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social and occupational functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore the GAF 
scores are consistent with the symptomatology noted and do not 
provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

The Board has also considered the Veteran's testimony provided 
during his RO hearing in October 2007 and his Travel Board 
hearing in August 2010.  He essentially reiterated previously 
submitted information regarding his symptoms and complaints made 
during VA examination and outpatient evaluations.  However, 
inasmuch as the objective evidence does not otherwise 
substantiate his subjective complaints, his testimony alone does 
not suffice to assign a higher rating for his service-connected 
PTSD.  Moreover, the Board again notes the Veteran's statement of 
record which indicates that he would be satisfied with the 50 
percent evaluation.  

Finally, there is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's PTSD.  Again, the evidence 
does not establish that PTSD causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, it does not establish that the Veteran's 
PTSD necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, the current level of disability shown is encompassed by the 
disability rating now being assigned herein and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, an even 
higher evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that since 
service connection has been in effect, a 50 percent disability 
rating, and no more, is warranted. 


ORDER

A 50 percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary compensation; the 
appeal is granted to this extent only.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


